IN THE SUPREME COURT OF THE STATE OF MONTANA                                  07/25/2022
                   Supreme Court No. DA 21-0361

STATE OF MONTANA,
                                                                                 Case Number: DA 21-0361




            Plaintiff and Appellee,

      v.

MAUREEN THERESE DOUBEK,

            Defendant and Appellant.

                                      ORDER


      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is

given an extension of time until July 28th, 2022 to prepare, file and serve the

Appellant’s opening brief.




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                            July 25 2022